Citation Nr: 1611176	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested by tremors and shaking, to include Parkinson's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

When this issue was before the Board in September 2015, it was remanded for further development, to include affording the Veteran a VA examination to determine the nature and etiology of all disorders of the Veteran manifested by tremors and shaking.

Pursuant to the Board's remand directive the Veteran was afforded a VA examination in November 2015.  The examiner determined that the Veteran's shanking was due to an essential tremor.  Although the examiner provided an opinion concerning its etiology, the Board finds the opinion inadequate with regard to whether benign essential tremor is a service-connectable disability, particularly a disease of organic nervous system.  The Board finds such an opinion is needed.  Additionally, the examiner relied on the Veteran's then history that the tremors began in 2011.  Previous evidence reveals the Veteran's history of tremors since 1970.  The Board finds an opinion with consideration of the previous history would be helpful.   

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any more recent VA treatment records.

2.  Obtain an opinion from a neurologist concerning the etiology of the Veteran's essential tremor.  

The neurologist should clarify whether the essential tremor is due to a disease or injury, as opposed to a defect.  If it is due to a disease or injury, the examiner should specify whether it is due to an organic disease of the nervous system.  If the disorder is due to a disease or injury, the neurologist should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated in service; is otherwise related to service, including in-service herbicide exposure; was caused by service-connected disability; or was permanently worsened by service-connected disability.  

The rationale for the opinion(s) must be provided, with consideration of the Veteran's initial histories of tremors since 1970, after discharge.  

If the neurologist is unable to provide any required opinion, he or she should explain why.  If the neurologist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the neurologist should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




